Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election of group I, drawn to compounds of the formula I and simple compositions thereof and elected species of claim 16 in the reply filed on 12/20/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12, 20-26, 30-32, and 40-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-8, 13-19, and 33 is contained herein.







Priority
This application is a national phase entry under 35 U.S.C. 371 of international application PCT/JP2019/001364, filed 1/18/2019, which claims priority to JP2018-006269, filed 1/18/2018.
However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.
 


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Claim Objections
Claims 1-8, 13-19, and 33 are objected to because of the following informalities:
In claim 1 and other claims, the examiner suggests incorporating the language “or stereoisomer thereof” at the end of the claim to articulate that stereoisomers are intended as recited in claim 17 and the specification. Thus, the claim and claims which depend from it are objected to.
wherein . is bonded to the nitrogen atom of the amido group of formula (I)” or something similar to clearly indicate it is the nitrogen atom of the amido group clearly attached to variable A as shown in formula (I). Correction is required.
Claim 15 is objected to because commas should be placed after each listed compound with the exception of the next to last compound which should have the word “and” inserted after.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-8, 13-14, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1 and applicable claims/groups throughout, the language “the substituent group includes…” is ambiguous since the language appears to be open ended and may encompass substituents other than what is recited after (see MPEP 2111.03). Is In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  



Conclusion

Claims 1-8, 13-14, and 33 are rejected. Claims 15-19 are objected to. The claims are rejected and objected to for the reasons of record. However, the compounds appear to be novel when viewing the substituent groups described for the variables as closed ended. There is no relevant art to be put on the record by the examiner. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624